Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/757503 application originally filed April 20, 2020.
Amended claims 1-15, 18 and 19, filed July 02, 2021, are pending and have been fully considered.  Claims 16 and 17 have been canceled.  Claims 18 and 19 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 02, 2021.
Applicant's election with traverse of Group I claims 1-16 in the reply filed on July 02, 2021 is acknowledged.  The traversal is on the ground(s) that the traversal is on the grounds that the subject matter of independent Claim 1 is novel over the cited prior art and the instant application possesses a special technical contribution over the teachings of WO 96/07751. For example, WO 96/07751 fails to disclose or suggest at least the features of "the biocatalyst is a fermented solid produced by culturing a microorganism on agricultural waste by solid state fermentation," as recited in independent claims 1, 18, and 19. Therefore, WO 96/07751 does not defeat the novelty of independent claims 1, 18, and 19.  This is not found persuasive because as stated in the restriction, Linko discloses (page 5, line 10 - page 9, line 23; pages 10-13, examples 2-4; pages 14-16, claims 1-9,14-17): a process for producing esters, characterized in that it Rhizomucor miehei, wherein the immobilized lipase is reused at least once, wherein the esters produced are purified.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva et al. (EP 2657324 A1) hereinafter “Silva”.
Regarding Claims 1-4, 7-11 and 13-15
	Silva discloses in paragraph 0020, the production of bio-lubricants from castor oil methyl biodiesel (methyl ricinoleate) and from Jatropha oil methyl biodiesel (mixture of methyl oleate and linoleate) proposed in the invention takes place through enzymatic catalysis and has as the principal step the transesterification reaction of the biodiesel with a polyhydroxylated alcohol, 
	Silva discloses in paragraph 0028, Figure 2 shows the transesterification reaction of the methyl ricinoleate (A) with the TMP, in the presence of the enzymatic catalyst (C) with methanol (D) and the basic lubricating oil methylolpropane tri-ricinoleate (E) being obtained. 
Silva discloses in paragraph 0029, the following alcohols can be used: TMP, the neopentyl glycol and pentaerithrytol alcohols. 
Silva discloses in paragraph 0030, as enzymatic catalysts (C) the following lipases are used: Candida rugosa (Lipomod 34P- Biocatalysts); Candida antarctica (Novozym 435- Novozymes) and Rhizomucor miehei (Lipozym IM RM- Novozymes). These are all commercial enzymes, with Novozym and Lipozym being immobilised.  Silva discloses in paragraph 0031, the physico-chemical properties of the lipases and their respective hydrolytic activities, as provided by the manufacturers, are shown in Tables 1, 2 and 3.
	Silva further discloses in claims 1-11, process for the production of bio-lubricant from methyl biodiesel, comprises the steps: adding the following ingredients in the respective concentrations and order, to the reactor: 
- polyhydroxylated alcohol in a range of 5% - 12% w/w with regard to the weight of the biodiesel plus the weight of the alcohol; 
- water in a concentration of 1% - 11 % w/w with regard to the weight of biodiesel plus the weight of alcohol; 
- methyl biodiesel, in a range of concentration of 77% - 94% with regard to the weight of the biodiesel plus the weight of alcohol, once the polyhydroxylated alcohol has solubilized in the water; and 
Candida rugosa, Candida antarctica and Rhizomucor miehei. 
- agitation of the system preferably by means comprising rotation and preferably at 500 to 900; 
- unloading the reactor once the reaction has achieved the desired conversion; 
- filtering and/or centrifuging the mixture obtained; and 
- storing the purified product preferably at a temperature of -15°C to -5°C, and optionally for further analysis.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (EP 2657324 A1) hereinafter “Silva” in view of Linko et al. (WO 96/07751 A1) hereinafter “Linko”.
Regarding Claims 5, 6 and 12
	Silva discloses the process of claim 1 but fails to further teach the various characteristics claimed in claims 5, 6 and 12 of the present invention.
	However, Linko discloses in the abstract, a process for preparing a synthetic ester from a vegetable oil by means of lipase enzymes. Further objects of the invention are lubricants containing a synthetic ester prepared by the process.
Rhizomucor miehei, wherein the immobilized lipase is reused at least once, wherein the esters produced are purified.
	Linko discloses on page 5, vegetable oils suitable as a starting material in the process are for example rapeseed, rape, soybean, castor, olive, coconut, palm, tall, maize, walnut, flaxseed, cotton, sunflower, sesame and almond oils, especially rapeseed oil, rape oil, tall oil and soybean oil, particularly rapeseed oil or rape oil. The first transesterification reaction of the process according to the invention is carried out by a process known per se, by reacting a refined or alkali refined vegetable oil with a lower alkanol to obtain a mixture of fatty acid lower alkyl esters.
	Linko further discloses on pages 8 and 9, the amount of the enzyme is preferably from about 2 % up to about 50 % (w/w). With a 68 hour reaction, a methyl ester of rapeseed oil is completely made to react into products only with an enzyme amount of 10 %. The amount of the enzyme needed may be decreased by immobilizing the enzyme. In the process according to the invention, a lipase obtained for example from Candida rugosa (ex. cylindraceae), Mucor miehei or Pseudomonas fluorescens may be used.  Commercially obtainable immobilized lipases may be used, or the free lipase may be immobilized before use for example on an ion exchange resin, 
Linko further discloses on pages 7 and 8, a no beta hydrogen polyol, such as for example trimethylol ethane, trimethylol propane, trimethylol butane or pentaerythritol, in the presence of a lipase.  The no beta hydrogen polyol and the mixture of esters are preferably reacted with each other in a molar ratio of about 1:2 to 1:6.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the enzyme, polyhydroxylated alcohols and esters of Silva in the concentration and ratio amounts of Linko.  The motivation to do so is to use effective amounts of enzyme, polyhydroxylated alcohols in order to meet the requirements of the reaction conditions to produce the biodiesel esters.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771